It is made to appear to the satisfaction of the court, by the return of the sheriff on the writ heretofore issued, and by other satisfactory evidence, that the appellee, Walter Shapley, has violated the order of this court by removing the children out of Baldwin county since the rendition of the judgment on the 18th day of December, 1917, and that he is secreting said children from the process of this court, and is therefore in contempt of the orders and authority of the court to enforce its judgment. It is well settled in this state that a party in contempt will not be heard on anything pertaining to the merits of the cause. Mussina v. Bartlett, 8 Port. 277; Jacoby v. Goetter, 74 Ala. 427; Crabtree v. Baker, 75 Ala. 91, 51 Am.Rep. 424; Ex parte Pearce, 111 Ala. 99, 20 So. 343.
An order will therefore be entered striking appellee's application for rehearing from the files, and directing the issuance of an appropriate writ for the apprehension of the said appellee, that he may be brought before this court to show cause why he should not be punished.
Application for rehearing stricken.